Citation Nr: 0431287	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  02-12 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

1.  Entitlement to service connection for left knee 
disability.

2.  Entitlement to an initial disability rating, greater than 
30 percent, for degenerative joint disease of the right knee, 
with limitation of motion.  

3.  Entitlement to an initial disability rating, greater than 
10 percent, for chronic right knee strain, with instability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk


INTRODUCTION

The veteran served on active duty from January 1978 to 
November 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision from 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.  

The RO's November 2001 rating decision granted the veteran's 
claim for entitlement to service connection for residuals of 
a right knee injury, assigning a 10 percent disability 
rating, effective August 1999.  Service connection was also 
granted for degenerative joint disease of the right knee, 
with limitation of motion, and a 10 percent disability rating 
was assigned, effective August 1999.  

Thereafter, in March 2002, the RO increased the 10 percent 
disability rating for degenerative joint disease to 30 
percent, effective August 1999.  The RO continued the 10 
percent disability rating for chronic right knee strain, with 
instability.  

The issue of entitlement to service connection for left knee 
disability is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claims and the VA has made 
reasonable efforts to develop such evidence.  

2.  Degenerative joint disease of the right knee is 
manifested by pain on motion, limitation of motion, popping, 
weakness, swelling, stiffness, instability, locking, fatigue, 
flare-ups and lack of endurance.  

3.  Chronic right knee strain, with instability, is 
manifested by instability, pain on motion, limitation of 
motion, popping, weakness, swelling, stiffness, instability, 
locking, fatigue, flare-ups and lack of endurance.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating, greater 
than 30 percent, for degenerative joint disease of the right 
knee with limitation of motion, have not been met.  See 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.1-4.7, 4.21, 4.27, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003-5260 (2004).  

2.  The criteria for an initial disability rating, greater 
than 10 percent, for chronic right knee strain with 
instability have not been met.  See 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), is applicable to this 
appeal.  This law redefines the obligations of VA with 
respect to the duty to assist; the duty to obtain medical 
opinion(s) where necessary; and it also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

In the recently decided case of Pelegrini v. Principi, 18 
Vet.App. 112, (2004), referred to as Pelegrini II, the United 
States Court of Appeals for Veterans Claims (Court) 
essentially held that VA must provide notice "upon receipt" 
and "when" mandate that notice precede an initial 
unfavorable AOJ (agency of original jurisdiction) decision on 
a service-connection claim.  The Court also specifically 
recognized that where that notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice specifically complying with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

In August 1999, VA received the veteran's claim for 
entitlement to service connection for residuals of a right 
knee injury.  By rating decisions, dated in February 2000 and 
March 2000, the RO denied the veteran's claim.  The veteran 
appealed the RO's denial to the Board.  In April 2001, the 
Board remanded the issue of entitlement to service 
connection, for residuals of right knee injury, for further 
development.  

By correspondence, dated in June 2001, the RO informed the 
veteran of the requirements of VCAA.  In November 2001, the 
RO granted service connection for residuals of a right knee 
injury, assigning a 10 percent disability rating, effective 
August 1999.  A separate evaluation of 10 percent was 
assigned for degenerative joint disease of the right knee, 
with limitation of motion, effective August 1999.  
The veteran appealed the RO's decision in January 2002.  By 
rating decision, dated in March 2002, the RO evaluated 
degenerative joint disease of the right knee, with limitation 
of motion, as 30 percent disabling, from August 1999.  The 10 
percent evaluation for chronic right knee strain, with 
instability, was continued.  

In March 2002, the RO issued the veteran a Statement of the 
Case, and a Supplemental Statement of the Case was issued in 
August 2002.  Thereafter, in November 2003, the Board 
remanded the issues for further development.  By 
correspondence, dated in April 2004, the veteran received 
detailed notice of the requirements of VCAA.  In July 2004, 
the RO issued another Supplemental Statement of the Case, 
which contained the appropriate law and regulations.  

The Board concludes that the discussions contained in the 
June 2001 correspondence pertaining to VCAA; the March 2002 
Statement of the Case; the August 2002 Supplemental Statement 
of the Case; the April 2004 detailed notice of the 
requirements of VCAA; and the July 2004 Supplemental 
Statement of the Case have provided the veteran with the 
appropriate law and regulations.  

Factual Background

In August 1999, the veteran indicated that he injured his 
right knee, in 1978, during basic training.  In September 
1999, various service records were submitted in support of 
the veteran's claim, to include a Report of Medical History.  
The October 1982 Report, indicated that the veteran 
experienced an episode of pain in his right knee.  

 
In February 2000, the RO denied the veteran's claim, on the 
basis that it was not well grounded.  The veteran was 
notified of the RO's denial.  In March 2000, the veteran 
submitted a private treatment record in support of his claim 
for service-connected benefits.  The record indicated that 
the veteran was seen for complaints of right knee pain.  The 
veteran indicated that the symptoms associated with his right 
knee worsened when he engaged in running; he experienced 
significant episodes of painful popping of the right knee; 
and medication had not resulted in any significant 
improvement in the knee pain.  

On physical examination of the right knee, there was no 
synovial effusion; the patella seemed to ride somewhat high; 
the medial and lateral collateral ligaments were normal; the 
anterior and posterior cruciate ligaments were normal; there 
was no tenderness of the medial joint line, but there was 
some lateral joint line tenderness.  The McMurray's test was 
negative in both the medial and lateral compartments.  The 
private physician's assessment indicated that the veteran may 
have suffered a meniscus tear, with a history of popping and 
catching in his knee, especially with activity.  

The March 2000 private x-ray of the right knee showed mild 
degenerative changes with some peaking of the intercondylar 
eminences, bilaterally.  Otherwise, the bony structures 
appeared normal, with no fractures or subluxation.  

By correspondence, dated in May 2000, the veteran asserted 
that during service he experienced intermittent popping in 
the right knee, followed by pain.  He had subjective 
complaints of pain in the right knee, when he walked, ran or 
jumped.  

On VA examination, dated in August 2001, the examiner noted 
that the veteran's claims file was reviewed.   The veteran's 
past medical history was noted, which included arthroscopic 
knee surgery in 2000.  Subjective complaints included 
intermittent right knee pain; weakness in the right knee, 
especially when he walks up and down the stairs; intermittent 
stiffness; occasional heat and redness in the right knee; 
fatigability; and lack of endurance.  

The veteran did not experience swelling of the knee, and he 
no longer experienced locking of the right knee.  He 
described flare-ups, which occurred three times a week, for 
an undetermined duration.  Precipitating factors were walking 
and standing.  The symptoms were alleviated when he stopped 
using the right knee and massaged the knee.  

With respect to limitation of functioning, the veteran 
related that he experienced pain after standing for less than 
one hour.  He was unable to run, jog, or engage in athletic 
activities.  He experienced pain when he walked up and down 
the stairs, and he experienced pain on bending and 
straightening of the right knee. When he felt pain at night, 
he applied medicine to the area for temporary relief.  

On physical examination of the right knee, the examiner noted 
that the veteran walked with a limp on the right side, and 
that he appeared to suffer from pain of a definite nature 
during the examination.  On palpation, the right knee was 
slightly warmer than the left knee; however, there was no 
erythema.  There was minimal swelling in the suprapatellar 
area medially; without any definite joint effusion.  There 
was definite tenderness on palpation between the femoral 
condyle and the medial tibial plateau and also on palpation 
between the lateral femoral condyle and the lateral tibial 
plateau.  

The veteran experienced pain on motion of the right knee.  
There appeared to be mild laxity of the lateral collateral 
ligament and mild laxity anterior cruciate ligament.  The 
medial collateral ligament and the posterior cruciate 
ligament did not show any undue laxity.  The veteran 
experienced painful popping of the right knee during the 
examination.  

Range of motion findings for the right knee were as follows: 
in the resting and laying position, the right knee had less 
than full extension; the veteran was able to actively extend 
to 0 degrees, with pain; flexion was from 0 to 104 degrees, 
with pain; the total range of flexion was painful to the 
veteran.  The veteran also experienced pain on manipulation 
of the right knee.  The diagnosis was chronic right knee 
strain, with instability, pain, decreased range of motion, 
and degenerative joint disease, by x-ray.  The examiner also 
noted status post arthroscopic surgery of an unknown type in 
2000.  

On VA Radiology Report, dated in August 2001, there was a 
finding of minimal spurring of the tibial spine.  The joint 
compartments were maintained, and soft tissues appeared 
normal.  The examiner's impression was minimal degenerative 
joint disease, with a minor abnormality.  

A September 2001 VA magnetic resonance imaging (MRI) of the 
knee was normal.

By rating decision, dated in November 2001, the RO granted 
service connection for residuals of a right knee injury, 
assigning a 10 percent disability rating, effective August 
1999.  An additional evaluation of 10 percent was assigned 
for degenerative joint disease of the right knee, with 
limitation of motion, effective August 1999.  

In March 2002, the RO increased the veteran's 10 percent 
disability rating to 30 percent for degenerative joint 
disease, of the right knee, effective August 1999.  The 10 
percent disability rating for chronic right knee strain, with 
instability, was continued.  

Thereafter, in June 2002, the veteran maintained that his 
right knee disability had worsened, and that he experienced 
severe pain and instability.  

On VA examination, dated in July 2002, the veteran had 
subjective complaints of severe throbbing-pain of the right 
knee.  He reported weakness and stiffness; episodes of 
swelling, heat and redness; instability; locking; 
fatigability; and lack of endurance.  At the time of the 
examination, with the exception of massage and rest, the 
veteran was not receiving treatment for the right knee.  He 
was employed by a hospital bed company.  During periods of 
flare-ups, he reported right knee pain of 8, on a scale of 1 
to 10.  He experienced the flare-ups on a daily basis, and 
the duration of the flare-ups varied, based on the activities 
he engaged in.  He had interrupted sleep, because of severe 
throbbing-pain and cramping, which had the potential to 
involve the entire leg.  Precipitating factors included any 
standing or walking, and alleviating factor was a massage.  
There were no complaints of episodes of dislocation or 
recurrent subluxation, nor was there evidence of inflammatory 
arthritis or constitutional symptoms.  

With respect to limitation of motion and functional 
impairment, during a flare-up of the right knee, the veteran 
experienced difficulty standing and walking.  He also related 
that he was no longer able to run.  At the time of the 
examination, he did not utilize crutches, a brace, or a cane.  
Regarding his usual occupation and daily activities, he 
reported that while he experienced pain and instability when 
he engaged in prolonged standing or walking (especially up 
and down the stairs).  He also indicated that he was no 
longer able to run.  

On physical examination of the knee, the examiner noted that 
the veteran sat with his right knee extended.  He had some 
difficulty, as well as increased pain, when he stepped onto 
the examination table.  Extension and flexion of the right 
knee, was from 0 to 112 degrees.  While testing for range of 
motion and stability, the veteran experienced pain.  Medial 
stability was present.  There were findings of crepitus, 
severe pain, and slight lateral instability.  The anterior 
and posterior drawer sign was negative and McMurray's sign 
was negative.  There were findings of increased pain and 
crepitus, with movement of the patella; there was no evidence 
of quadriceps wasting.  There was mild swelling, without 
effusion; severe pain; with palpation to the medial aspect to 
the right knee.  The veteran attempted a squatting maneuver; 
however, it was unstable and he experienced severe pain.  
There was an inability to elicit deep tendon reflexes of the 
patella; there was intact perception to vibratory stimuli; 
motor strength testing, with request, was 0 out of 5; motor 
strength evaluation, during range of motion and stability 
testing was 5 out of 5.  

The diagnosis was chronic right knee strain, with instability 
and degenerative joint disease.  The examiner also noted a 
finding of functional limitation, due to severe pain, 
instability, and decreased range of motion.  

VA treatment records, dated from January 2002 to July 2002, 
show that the veteran received physical therapy for the right 
knee.  He had subjective complaints of chronic pain, locking, 
instability, and decreased active range of motion.  The 
treatment records reveal that the veteran wore a brace and 
that other support devices were recommended.  

In August 2002, the veteran again indicated that he 
experienced severe limitation of motion, due to the pain in 
the knee.  VA treatment records, with dates beginning in 
August 2002, showed complaints of right knee swelling.  The 
remainder of these reports primarily reiterates the symptoms 
previously stated in the record.  

In September 2002, the veteran's representative noted that 
the veteran's right knee required the use of a brace, and 
that he suffered from limitation of motion of the right knee.  
VA treatment records, dated in September 2003, show 
subjective complaints of knee pain.  VA x-ray report showed 
that the patella was riding high.  

In November 2003, the Board remanded the issues for further 
development.  As a consequence, the veteran was scheduled for 
another VA examination, in December 2003.  The examiner 
indicated that the veteran's records were reviewed.  The 
veteran had a past medical history of patellofemoral pain 
syndrome and osteoarthritis of the right knee.  His past 
surgical history included a right knee arthroscopy in 2003.  

The veteran worked for a medical company, delivering airbeds.  
He was taking medication at the time of the examination.  He 
had subjective complaints of knee pain, with a pain score of 
5; weakness of the right knee; stiffness of the right knee; 
instability of the right knee; fatigability of the right 
knee; and a lack of endurance.  There were no complaints of 
swelling, heat, redness, or locking.  

The veteran reported that he did not experienced flare-ups, 
and that the pain experienced was the same everyday.  He wore 
a brace on the right knee.  The veteran did not have a 
history of subluxation; however, the right knee did give way.  
He did not have inflammatory arthritis.  The knee pain 
affected his daily activities.  

On physical examination of the right knee, the veteran 
experience pain on motion, and the range of motion was from 
130 to 140.  There were no findings of additional painful 
limitation of motion, weakness or lack of endurance following 
repetitive movements.  The examiner noted fatigue on deep 
knee bending; there was facial grimacing on the range of 
motion of the right knee, from 130 to 140 degrees; there was 
weakness of the right knee; and the veteran experienced some 
tenderness of the right knee.  There were no findings of 
edema, effusion, instability, redness or heat.  There was no 
abnormal movement; guarding of movement; or ankylosis of the 
joints.  Gait was normal.  The range of motion was from 0 to 
140 degrees.  The medial and lateral collateral ligaments 
were intact; the anterior and posterior cruciate ligaments 
were intact; the medial and lateral meniscus tests were 
normal.  The examiner noted that the veteran had some 
crepitus on range of motion of the right knee.  The 
impression was patellofemoral pain syndrome.  On VA Radiology 
Report, dated in December 2003, examination revealed a normal 
right knee.  There were no bone or joint abnormalities noted.  

VA treatment records, dated from January 2004 to July 2004, 
show that the veteran had complaints of chronic knee pain, 
right knee popping, and loss of support from the right knee.  
These reports revealed symptoms of internal derangement of 
the right knee.  He reported some improvement with the use of 
a brace.  The objective findings included full range of 
motion.  The assessment was mild degenerative joint disease 
of the right knee.  Records, dated in July 2004, reveal that 
the veteran had pain with ambulation and weight bearing.  


Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  See 38 C.F.R. § 4.1 (2003).  

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  

Where the question for consideration is propriety of the 
initial evaluation assigned, as it is in this case, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" is required. See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

When an evaluation of a disability is based on limitation of 
motion, as in the present case, the Board must also consider, 
in conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Any reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  

The veteran's right knee disabilities are evaluated under 
Diagnostic Codes 5257 and 5003-5260.  The hyphenated 
diagnostic code in this case indicates that the service-
connected disability is rated based on degenerative arthritis 
(hypertrophic or osteoarthritis) under Diagnostic Code 5003 
and limitation of flexion of the leg, under Diagnostic Code 
5257.  See 38 C.F.R. § 4.27 (2004).  

Degenerative Arthritis (hypertrophic or osteoarthritis) 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When however, the 
limitation of motion of the specific joint involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as below:

With x-ray evidence of involvement of 2 
or more major joints or 2 or more minor 
joint groups, with occasional 
incapacitating exacerbations, a 20 
percent disability rating is warranted.  

With x-ray evidence of involvement of 2 
or more major joints or 2 or more minor 
joint groups, a 10 percent disability 
rating is warranted.  

Note (1): The 20 percent and 10 percent ratings based on x-
ray findings, above, will not be combined with ratings based 
on limitation of motion.  

Note (2): The 20 percent and 10 percent ratings based on x-
ray findings, above, will not be utilized in rating 
conditions listed under diagnostic codes 5013 to 5024, 
inclusive.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2004).

In evaluating limitation of flexion of the leg, a 10 percent 
disability rating is assigned where flexion of the leg, where 
flexion is limited to 45 degrees.  A 20 percent rating is 
warranted where flexion is limited to 30 degrees.  A 30 
percent disability rating is warranted where flexion is 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2004).

In evaluating limitation of extension of the leg, a 0 percent 
evaluation is warranted if limitation of extension of the leg 
is limited to 5 degrees. A 10 percent evaluation is warranted 
if extension is limited to 10 degrees. A 20 percent 
evaluation is warranted if extension is limited to 15 
degrees, a 30 percent evaluation is warranted if extension is 
limited to 20 degrees, a 40 percent evaluation is warranted 
if extension is limited to 30 degrees and 50 percent 
evaluation is warranted if extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

A 10 percent disability rating is warranted for knee 
impairment where recurrent subluxation or lateral instability 
is slight.  A 20 percent disability rating is warranted where 
recurrent subluxation or lateral instability is moderate.  A 
30 percent disability rating is warranted where there is 
severe recurrent subluxation or lateral instability.  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2004).

Analysis

I.  Entitlement to an Increased Rating for Degenerative Joint 
Disease of the Right Knee, with Limitation of Motion  

The RO granted service connection for the issues on appeal 
ion November 2001.  Degenerative joint disease of the 
veteran's right knee was rated under Diagnostic Codes 5003-
5260.  A 10 percent disability rating was assigned, effective 
August 1999.  In March 2002, for reasons unclear to the 
Board, the RO assigned a 30 percent disability rating for 
degenerative joint disease of the right nee, with limitation 
of motion, effective August 1999.   

Under Diagnostic Codes 5003-5260, the 30 percent disability 
rating is the highest rating possible under the rating code.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003-5260 (2004).  

Other applicable rating codes which may provide a basis for 
assigning a higher evaluation include Diagnostic Code 5261, 
Limitation of Extension of the Leg, and Diagnostic Code 5262, 
Impairment of the Tibia and Fibula.  

Under Diagnostic Code 5261, a 30 percent disability rating is 
warranted where extension of the leg is limited to 30 
degrees.  A higher evaluation of 30 percent is warranted 
where extension of the leg is limited to 30 degrees.  On VA 
examination, dated in August 2001, reported that the range of 
motion for the left knee was extension of 0 degrees, without 
pain, and flexion from 0 to 130 degrees.  

The VA Physical Therapy Discharge note, dated in August 2002, 
showed active range of motion for the right knee, from 0 
degrees to 135 degrees.  

During the July 2002 VA examination, the range of motion for 
the right knee indicated that the veteran had extension and 
flexion from 0 degrees to 112 degrees.  At the time of the 
December 2003 examination, the examiner indicated that the 
veteran had range of motion from 0 to 140 degrees.  

Under Diagnostic Code 5262, a higher evaluation of 40 percent 
is warranted where there exists nonunion of the tibia and 
fibula, with loose motion, requiring a brace.  X-ray films 
have nor shown there is non-union of the tibia or fibula, so 
that Diagnostic Code is inapplicable.  See Butts v. Brown, 5 
Vet. App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).

As stated above, the veteran is receiving the highest 
possible rating under Diagnostic Code 5260.  In the Board's 
opinion, the medical evidence of record does not support a 
finding of a 30 percent rating, much less a higher rating 
under Diagnostic Codes 5261 or Code 5262.   

II.  Entitlement to an Increased Rating for Chronic Right 
Knee Strain, with Instability

As stated above, by rating decision, dated in November 2001, 
the RO granted service connection for chronic right knee 
strain with instability, assigning a 10 percent disability 
rating, under Diagnostic Code 5257, effective August 1999.  
The 10 percent disability has remained in effect since the 
RO's November 2001 decision.  

The August 2001 VA examination showed complaints of 
instability, pain and popping of the right knee.  There was 
no mention of recurrent subluxation as a symptom of the 
veteran's right knee disability, and only mild lateral 
instability was noted.  During the July 2002 VA examination, 
the veteran related complains of instability and loss of 
support of the right knee (giving way).  At the time of the 
examination, he did not report any complaints of dislocation 
or recurrent subluxation.  Only slight lateral instability 
was noted.

On VA examination, dated in December 2003, the examiner 
specifically indicated that the veteran did not have a 
history of dislocation, or subluxation.  VA treatment records 
are also negative for a finding of recurrent subluxation or 
lateral instability.  

Therefore, the Board concludes that the record lacks evidence 
that would support a finding for a higher evaluation, under 
Diagnostic Cod 5257, for chronic knee strain, with 
instability.  

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. § 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  In 
considering the requirements of DeLuca, the Board concludes 
that chronic right knee strain does not result in additional 
functional limitation to a degree that would support a rating 
in excess of 10 percent under the applicable rating criteria.  

Extraschedular Ratings

The evidence of record indicated that the veteran was 
employed.  In this regard, the Board has considered 
extraschedular rating.  In an exceptional case where the 
schedular standards are found to be inadequate, the RO is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1).  The criterion for referral is a finding that 
the case presents an exceptional or unusual disability 
picture with related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.  Although the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance, the Board is not precluded 
from considering whether the case should be referred to the 
Director of VA's Compensation and Pension Service.  In this 
case, the evidence of record does not indicate that the 
veteran is frequently hospitalized for his disability and 
there is no indication that the disability markedly 
interferes with employment.  For this reason, the Board finds 
no basis to refer this case for consideration of an 
extraschedular rating.  

Therefore, based on the objective medical findings, the Board 
concludes that the preponderance of the evidence is against 
the claims.  The benefit-of-the-doubt doctrine does not 
apply; therefore, the claim for initial increased ratings, 
for degenerative joint disease of the right knee, with 
limitation of motion, and chronic right knee strain, with 
instability, must be denied.  See Gilbert v. Derwinski, 1 
Vet. App 49 (1990).  


ORDER

Entitlement to an initial disability rating, greater than 30 
percent, for degenerative joint disease of the right knee, 
with limitation of motion, is denied.  

Entitlement to an initial disability rating, greater than 10 
percent, for chronic knee strain, with instability, is 
denied.  


REMAND

While this case was in the possession of the Board, the 
veteran's national service representative filed a timely 
substantive appeal to the issue of entitlement to service 
connection for left knee disability.  In part, it was 
maintained the left knee disability is secondary to the 
service-connected right knee disorders.  A medical opinion 
must be obtained prior to further action on this claim.

In view of the forgoing, this issue is REMANDED for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA or non-VA, 
which treated the veteran for a left knee 
disorder since September 2003.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtained records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order that the veteran be 
provided the opportunity to obtain and 
submit those records for VA review. 

3.  The veteran should be afforded a VA 
orthopedic examination to evaluate the 
left knee disorder.  All indicated tests 
and studies are to be performed.  Prior 
to the examination, the claims folder 
must be made available to the physician 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.  The physician should 
provide an opinion as to the following:
a.	Did the veteran sustain a left 
knee injury in service?
b.	Was degenerative joint disease of 
the left knee noted within one 
year of separation from service?
c.	If the response to the above is 
negative, is the left knee 
disorder causally or 
etiologically related to the 
right knee disorders?  
d.	If the right knee disorders are 
not the proximate cause of any 
left knee impairment, do the 
right knee disorders aggravate 
any left knee disorder? 

The physician is to provide adequate 
reasons and bases for any opinion 
rendered.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2003), and 
that all appropriate development has 
been completed (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken 
in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

6.  Thereafter, the RO should 
readjudicate the issues on appeal.  The 
RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other 
applicable legal precedent.  If the 
benefits sought on appeal remain 
denied, the veteran should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issues currently on 
appeal.  A reasonable period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



